NO. 07-04-0009-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 16, 2004

                          ______________________________


                        IN RE R. WAYNE JOHNSON, RELATOR

                        _________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Relator R. Wayne Johnson seeks writs of mandamus and prohibition against

respondent Honorable John Board, alleged to be the local Potter County Administrative

Judge, and respondent Caroline Woodburn, District Clerk of Potter County.


       In his petition, relator alleges that he has previously been declared a vexatious

litigant pursuant to TEX . CIV. PRACT. & REM . CODE ANN . ch. 11; that respondent Woodburn

has refused to file “relator’s lawsuit” until relator has complied with TCPRC chapters 14 and

11; and that respondent Board is, therefore, unable to give permission for the filing of

relator’s suit. In support of the petition for writs, relator attached no documents or records

other than a Motion to Proceed in Forma Pauperis.
     In a proceeding such as this, it is the relator’s burden to show entitlement to the relief

being requested. See generally Johnson v. Fourth District Court of Appeals, 700 S.W.2d
916, 917 (Tex. 1985) (orig. proceeding).


      Relator’s petition contains only allegations. Relator has not presented a record

which shows entitlement to the relief sought, or upon which we are authorized to act.


      The petition for writs of mandamus and prohibition is denied.




                                                          Phil Johnson
                                                          Chief Justice




                                              2